DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Yoo” (US 2009/0279495) in view of Chatterjee et al. (US 2021/0345395, hereinafter “Chatterjee”).
For claims 1 and 15, Yoo discloses A method performed by a wireless device in a wireless communication system, the method comprising: 
starting a Time Alignment Timer (TAT) (the UE applies the time alignment value and starts a time alignment timer. The time alignment timer is used to control how long the UE is considered uplink time aligned; see Yoo par. 0051); and  
leaving a connected state with a network (When the release timer expires and the kept control resource is released, the BS may release its connection with the UE; see Yoo par. 0074 and Fig. 8); 
while in leaving the connected state: 
performing a random access (RA) to the network, after the TAT is expired (when the time alignment is not obtained as the time alignment timer expires, the random access procedure is attempted to obtain the uplink alignment; see Yoo par. 0075, 0052).
Yoo does not explicitly disclose performing transmission with a configured grant, wherein the configured grant is received from the network; and.  Deenoo discloses performing transmission with a configured grant, wherein the configured grant is received from the network; and (Another example provides functionality 400 of a low mobility user equipment (UE) operable to perform uplink (UL) transmissions using configured grant (CG) physical uplink shared channel (PUSCH) resources, as shown in FIG. The low mobility UE can comprise one or more processors configured to decode, at the low mobility UE, a CG PUSCH resource configuration from an eNodeB while the low mobility UE is in a radio resource control (RRC) connected state, wherein the CG PUSCH resource configuration indicates CG PUSCH resources for the low mobility UE after the low mobility UE transitions from the RRC connected state to an RRC idle state, as in block 410; see Chatterjee par. 0049-0050, 0029, 0045). It would have 
Specifically for claim 15, Yoo discloses A wireless device in a wireless communication system, the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to: (FIG. 3 is a schematic block diagram showing elements of a user equipment. AUE 50 includes a processor 51, a memory 52, an RF unit 53, a display unit 54, and a user interface unit 55. The processor 51, implementing layers of a radio interface protocol, provides a control plane and a user plane; see Yoo par. 0040 and Fig. 3).
For claim 4, Yoo does not explicitly disclose The method of claim 1, wherein the configured grant is a resource of a Semi- Persistent Scheduling configuration. Chatterjee discloses The method of claim 1, wherein the configured grant is a resource of a Semi- Persistent Scheduling configuration (In one configuration, there can be two types of UL configured grant in New Radio (NR) systems, which can include Type 1 which is based on radio resource control (RRC), and Type 2 which is based on RRC and layer 1 (L1) activation and deactivation (similar to LTE semi-persistent scheduling, or SPS). Either Type 1 or Type 2, or both Type 1 and Type 2, can be supported in Release-16 eMTC and NB-IoT; see Chatterjee par. 0026). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chatterjee's arrangement in Yoo's invention so that a network can identify low-mobility UEs 
For claim 5, Yoo does not explicitly disclose The method of claim 1, wherein the method further comprises, receiving configuration of the configured grant. Chatterjee discloses The method of claim 1, wherein the method further comprises, receiving configuration of the configured grant (a UE can be configured while in an RRC connected state with resources for CG PUSCH transmissions, which can occur after the UE transitions to an RRC idle state, and the CG PUSCH transmissions can occur without the UE necessarily initiating a random access procedure in order to transmit data packets in the UL. In another example, the UE can be configured with a timer such that upon an RRC connection release, the timer can be started and as long as the timer is active, the UE can transmit on configured resources for CG PUSCH using latest TA information at a time of RRC connection release; see Chatterjee par. 0045). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chatterjee's arrangement in Yoo's invention so that a network can identify low-mobility UEs that could be expected to maintain valid TAs even upon transitioning from an RRC idle state to an RRC connected state (see Chatterjee par. 0028).
For claim 6, Yoo does not explicitly disclose The method of claim 5, wherein the configuration is received, while in leaving the connected state. Chatterjee discloses The method of claim 5, wherein the configuration is received, while in leaving the connected state (In another example, the UE can be configured with a timer such that upon an RRC connection release, the timer can be started and as long as the timer is active, the UE can transmit on configured resources for CG PUSCH using latest TA information at a time of RRC connection 
For claim 13, Yoo does not explicitly disclose The method of claim 1, the method further comprising, entering the connected state; and performing transmission in the connected state. Chatterjee discloses The method of claim 1, the method further comprising, entering the connected state; and performing transmission in the connected state (The low mobility UE 210 can enter an RRC connected state. The low mobility UE 210 can receiver a CG PUSCH configuration from the eNodeB 220. The CG PUSCH configuration can indicate the CG PUSCH resources for the low mobility UE 210 to use after the low mobility UE 210 transitions from the RRC connected state to the RRC idle state; see Chatterjee par. 0048). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chatterjee's arrangement in Yoo's invention so that a network can identify low-mobility UEs that could be expected to maintain valid TAs even upon transitioning from an RRC idle state to an RRC connected state (see Chatterjee par. 0028).
Claims 2, 3, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Chatterjee, and further in view of Deenoo et al. (US 2019/0174571, hereinafter “Deenoo”).
For claim 2, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the method further comprises, continuing running the TAT, after leaving the connected state. Deenoo discloses The method of claim 1, wherein the method further comprises, continuing running the TAT, after leaving the connected state (A WTRU (e.g., in dormant light connectivity) may reselect to a cell supporting light connectivity. A validity timer may (e.g., still) be running… The WTRU (e.g., when the validity timer expires) may perform actions upon leaving a light connected state and/or may transition to idle state, e.g., as previously discussed. A WTRU may store a light connectivity configuration, e.g., upon transition to connected state. A WTRU may activate a stored configuration upon leaving connected state and/or during a failure event in a connected state; see Deenoo par. 0283-0284). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Deenoo's arrangement in Yoo's invention to reduce signaling overhead and/or latency/delays (see Deenoo par. 0004). 
For claim 3, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the method further comprises, restarting the TAT, while in leaving the connected state. Deenoo discloses The method of claim 1, wherein the method further comprises, restarting the TAT, while in leaving the connected state
For claim 7, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 5, wherein the configuration includes a maximum amount of data supported by the configured grant. Deenoo discloses The method of claim 5, wherein the configuration includes a maximum amount of data supported by the configured grant (A radio resource configuration may be useful, for example, when a WTRU reconnects in a cell for which such configuration may be applicable (e.g., a cell in which the WTRU was previously active and/or a cell part of a group of cells with common configuration aspects)….Capabilities aspect(s) may include, for example, transport capability of the WTRU (e.g., maximum number of bits/transport blocks that a WTRU may transmit/receive within a time interval), beamforming capability, number of RF chains, number of antennas, security capability, support of simultaneous services (e.g., eMBB and/or URLLC), capability to connect to multiple transmitting points, supported bands, supported maximum bandwidth, supported TTis, minimum time between data reception and feedback, etc. Capabilities aspect(s) may be useful, for example, when a WTRU reconnects to the radio access but may require/use reconfiguration for at least one aspect; see Deenoo par. 0130-0132, 0396-0397). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Deenoo's arrangement in Yoo's invention to reduce signaling overhead and/or latency/delays (see Deenoo par. 0004).
For claim 8, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 5, wherein the configuration includes an identity of the wireless device for uplink transmission with the configured grant or downlink reception. Deenoo discloses The method of claim 5, wherein the configuration includes an identity of the wireless device for uplink transmission with the configured grant or downlink reception (Configuration aspect(s) 
For claim 9, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell. Deenoo discloses The method of claim 1, wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell (Upon failure of mobility procedure towards the target RAT, WTRU may take one or more actions as a function of a target RRC state and/or source RRC state. For example, if the target RRC state is IDLE state, the WTRU may find a suitable cell in source RAT and/or camp on such cell; see Deenoo par. 0327, 0176-0177). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Deenoo's arrangement in Yoo's invention to reduce signaling overhead and/or latency/delays (see Deenoo par. 0004).
For claim 10, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the method further comprises, deactivating the configured grant when the TAT is expired. Deenoo discloses The method of claim 1, wherein the method further comprises, deactivating the configured grant when the TAT is expired (Examples of triggers for 
For claim 11, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the RA to the network includes transmitting a RRC Request message to the network. Deenoo discloses The method of claim 1, wherein the RA to the network includes transmitting a RRC Request message to the network (A WTRU may be configured with a different transmission profile for data transfer in INACTIVE state. The transmission profile may include one or more of the following: access type; access resource; and/or message type. A WTRU may be configured with plurality of access types for data transfer in INACTIVE state ( e.g., 2-step random access, 4-step random access, contention based access, grant-less access, scheduled access etc.). A WTRU may be configured with plurality of resources in time and/or frequency and/or code associated with one or more, or each, access type. A WTRU may be configured with data transfer in MSG1, MSG3, and/or a subsequent 
For claim 12, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the RA is performed when data becomes available in the wireless device and the TAT is expired. Deenoo discloses The method of claim 1, wherein the RA is performed when data becomes available in the wireless device and the TAT is expired (a WTRU may select a random access resource for data transmission based on the status of timing alignment. For example, a WTRU may select a random access resource with a longer preamble and/or a longer cyclic prefix, e.g., when the WTRU may no longer be timing aligned on the uplink. For example, a WTRU may select a random access resource with a shorter preamble and/or shorter cyclic prefix, e.g., when the WTRU has a valid timing advance; see Deenoo par. 0380). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Deenoo's arrangement in Yoo's invention to reduce signaling overhead and/or latency/delays (see Deenoo par. 0004).
For claim 14, the combination of Yoo and Chatterjee does not explicitly disclose The method of claim 1, wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device. Deenoo discloses The method of claim 1, wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device (A WTRU 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/Examiner, Art Unit 2415